Citation Nr: 0928013	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision, which, in part, 
denied service connection for PTSD.  


FINDINGSOF FACT

1. The Veteran has a current diagnosis of PTSD.

2. There is no credible supporting evidence that the 
Veteran's alleged in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2005 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Failure to provide pre-adjudicative notice of any of 
the notice elements is presumed to create prejudicial error.  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
July 2005 letter informed him that additional information or 
evidence was needed to support his claim, asked him to send 
the information or evidence to VA, and provided examples of 
the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what was necessary to 
substantiate a service connection claim.  See Quartuccio.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The record reveals that the Veteran receives 
Social Security Administration (SSA) benefits; however, the 
corresponding records are not associated with the claims 
file. The Board finds that no prejudice results from their 
absence.  The evidence indicates that the Veteran's 
disability onset for SSA benefits was January 2005.  The 
Veteran indicated at his February 2006 VA examination that he 
has not been able to work since he had a brain tumor removed 
in early 2005.  Further, the Veteran has not reported 
receiving SSA benefits for a condition related to issue at 
hand.   As such, it appears that the Veteran has been awarded 
SSA benefits for a condition unrelated to the issue at hand 
and any additional information the records could provide 
appears unnecessary as the record already contains treatment 
records from VA and private medical facilities.  Based on the 
foregoing, any error in not obtaining SSA records is 
harmless. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a medical examination in February 
2006 to obtain an opinion as to whether his PTSD could be 
directly attributed to service.  The Veteran asserted that 
the February 2006 examination was inadequate since the VA 
examiner did not ask the Veteran about his stressful 
experiences in Vietnam.  Contrary to his assertions, the VA 
examination report indicates that the examiner noted that the 
Veteran was involved in combat in Vietnam, killed one person 
during his service, and witnessed many individuals die or 
become wounded.  This would indicate that the examiner asked 
the Veteran about his stressful experiences.  The medical 
opinion provides a history of the Veteran's disabilities, a 
recitation of the complaints, and objective clinical findings 
sufficient to evaluate the Veteran according to the approved 
schedular of criteria for rating a disability and makes 
reference to Global Assessment of Functioning (GAF) scores 
for psychiatric disability, with an explanation of what the 
scores mean.  The Board has reviewed the February 2006 VA 
opinion and concludes that it is more than adequate, as it is 
predicated on a full reading of medical records in the 
Veteran's claims file, and considers all of the pertinent 
evidence of record.  The examiner provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).  In addition, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

Post-service medical records indicate that the Veteran has 
been diagnosed with PTSD.  Nevertheless, the Board is unable 
to accept this diagnosis as based upon a confirmed stressor 
because the preponderance of evidence is against a finding 
that the Veteran engaged in combat with the enemy and the 
record does not otherwise contain independent evidence which 
confirms his account of in-service stressors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2008).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Service personnel records indicate the Veteran served in 
Vietnam from May 1969 to September 1970.  In recognition of 
this service, he received the National Defense Service Medal, 
Vietnam Service Medal, Good Conduct Medal, Army Commendation 
Medal, and Vietnam Campaign Medal.  These medals, however, do 
not connote participation in combat.  His DD Form 214 
indicates his military occupational specialty (MOS) was that 
of communications specialist.  His service personnel records 
also evidence that he served during the Vietnam Summer Fall 
"69" Campaign.  

In this regard, the Veteran's representative submitted an 
August 2006 statement which provides that the Veteran's 
service during the Winter Spring "69" Campaign shows he was 
involved in combat.  Despite these contentions, the law is 
clear that allegations of proximity to a combat area, without 
more, are insufficient to establish combat service.  VA's 
Office of General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the Veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000).  The fact that 
the Veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  The phrase "any [V]eteran who engaged in 
combat with the enemy" to require active, personal 
participation.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).

Further, while the Veteran, as a communications specialist 
couriering documents in various combat zones, was possibly 
exposed to gunfire, this alone does not establish that he was 
engaged in an actual fight with the enemy.  See VAOPGCPREC 
12-99, supra.  There are no other service records or related 
evidence that supports the Veteran's contention that he was 
in combat.  Because the probative evidence does not establish 
that the Veteran served in combat, corroborating evidence of 
the claimed in-service stressors is required.  Doran, 6 Vet. 
App. at 288-89.  

As such, the Veteran submitted a statement in July 2005, 
which indicates that he saw many dead and wounded between 
1968 and 1969.  He also submitted a statement accompanying 
his April 2006 Notice of Disagreement wherein he indicated 
that in May or June of 1970 he witnessed two Vietnamese 
children run over by the truck that he was riding in.  

The Veteran has not provided a time period that is capable of 
verification for the alleged stressor incidents.  In a July 
2005 letter, the Veteran was notified that the RO needed 
specific details of his combat related incidents.  In the 
July 2005 statement, the Veteran provided that he witnessed 
many dead and wounded individuals from 1968 to 1969, a 
timeframe well beyond the 60 day window.  See 38 C.F.R. 
§ 3.159(c)(2)(i); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that it is not an impossible or 
onerous task for Veterans who claim entitlement to service 
connection for PTSD to supply the names, dates, and places of 
events claimed to support a PTSD stressor).  The Board 
further notes that, at in his April 2006 statement, the 
Veteran provided that he witnessed two Vietnamese children 
run over by a truck in May or June 1970.  He indicated that 
he did not mention this stressful event during his February 
2006 VA examination because the examiner did not ask him what 
happened in Vietnam.  However, in the examination report, the 
Veteran reported being involved in four firefights, possibly 
killing one individual, being wounded when he was in the 
vicinity of a helicopter that blew up, and witnessing many 
wounded or dead individuals.  This detailed report of 
incidents that occurred while the Veteran was in Vietnam 
shows that the examiner did inquire about his experiences in 
Vietnam, negates the Veteran's contentions that he was not 
asked about stressful events, and casts doubt on the validity 
of the Veteran's expressed stressful events.  However, even 
taking the Veteran's statements as truthful, his lay 
testimony alone is insufficient to establish the occurrence 
of the alleged stressor.  See Moreau and Diziglio, both 
supra.  The Veteran has not submitted additional information 
to support this statement.  Again, because the record does 
not support a finding that he engaged in combat, his lay 
statements of the stressful event alone do not suffice to 
establish an inservice stressor.  Id.  

As such, the evidence supplied by the Veteran in this case is 
insufficient for stressor verification, and the Veteran's 
statements do not verify the stressors by themselves.  See 
Diziglio, supra.  Inasmuch as the Veteran has not submitted 
evidence showing that he engaged in combat and his PTSD 
symptoms have not been attributed to a verified in-service 
stressor, the Board concludes that service connection for 
PTSD is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for PTSD is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


